EXHIBIT 10.25
 

 
ADDENDUM TO CONSULTING AGREEMENT


This ADDENDUM TO CONSULTING AGREEMENT  (“Addendum”) is entered into effective as
of January 1, 2011 among Cadiz Inc., a Delaware corporation (“Cadiz”) and
Richard E. Stoddard (“Stoddard or Consultant”).  The parties to this Addendum
are hereinafter sometimes referred to collectively as the "Parties".


RECITALS:


WHEREAS, the Parties have entered into a Consulting Agreement effective as of
August 1, 2002, as modified effective as of January 1, 2004 and as further
modified effective January 1, 2007 (the "Agreement"); and


WHEREAS, the Parties desire to amend the Agreement with respect to the term of
the Agreement and Consultant's compensation;


NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the Parties hereby agree as follows.  Defined terms used herein shall, if not
otherwise defined in this Addendum, have the same meaning as set forth in the
Agreement.


1.           Term.  Except as otherwise provided in Section 9 of the Agreement,
this Agreement shall remain in full force and effect through December 31, 2011,
and shall continue thereafter unless and until terminated by Cadiz upon not less
than ninety (90) days’ prior notice to Consultant.


2.           Compensation.  Effective from and after January 1, 2011, Consultant
shall be paid cash compensation in a monthly amount equal to $12,500.


3.           Reimbursement of Expenses.  Section 5 of the Agreement is hereby
revised to read in its entirety as follows:


“5.           REIMBURSEMENT OF EXPENSES.  Cadiz will reimburse Consultant during
the Term for any appropriately documented, reasonable and necessary travel and
other business expenses incurred by Consultant in the course of providing
services pursuant to this Agreement, subject to and consistent with Cadiz’
expense reimbursement policies and procedures as in effect from time to time.


4.           Existing Agreement.  Except as otherwise amended or modified herein
or hereby, the provisions of the Agreement are hereby reaffirmed and shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 

CADIZ INC.  STODDARD      By: /s/ Keith Brackpool By: /s/ Richard E. Stoddard
       Keith Brackpool, CEO         Richard E. Stoddard          ACKNOWLEDGED
AND AGREED        By: /s/ Murray H. Hutchison         Murray H. Hutchison   
      Chair, Compensation Committee   

 